DETAILED ACTION

Priority

The PALM database provides PCT/IB2014/000802 as a priority document.  This document is not provided nor listed in the Specification.  The document cannot be found on the WIPO website.  Thus, unless the application number is corrected, the effective filing date will be considered the date of the PCT/IB2015/051983 filing which is 03/18/15.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “partition” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  A plurality of regions is shown in Figure 8, however, no partition, which are physical structures which demarcate different regions.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Election/Restrictions

Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/20.
Furthermore, there is an incredible diverse range of subject matter being claimed in both structures and functionality, mostly as Markush groups, the subject matter being classified among a . 

Claim Rejections - 35 USC § 112

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for particular embodiments does not reasonably provide enablement for independent claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to provide the invention commensurate in scope with these claims. 
Claim language is non-enabled when it "merely described a particular end result, did not set forth any specific structure, and would encompass any and all structures for achieving that result, including those which were not what the applicant had invented."  And also, "any claim that includes purely functional claim language, and which is not subject to the limited construction under 35 U.S.C. § 112, sixth paragraph, fails to meet the requirements of 35 U.S.C. § 112, first paragraph, according to reasoning in Halliburton and thus is unpatentable.) Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946); see also Ex Parte Miyazaki, BPAI 2007-3300.  In at least independent claim 1, they claimed subject matter is drawn to a nebulous variety of functional language, which does not limit the claims to any particular structure. 
There is no structure being claimed except for an “intent [of the structures] to be measured by one or more measuring techniques…to exhibit a specific signal”.  The only structural detail is “an outer size in the order of nanometers to centimes” which spans a 10 million fold range in size.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim does not provide any ascertainable structure to one of ordinary skill in the art, with a “plurality of structures” having an intended response to a non-specific completely undefined “signal”.   Although functional language is permissible to describe how a structure acts, thus limiting the structure, the functionality is completely nonspecific and provides absolutely no structural limitations to any person of ordinary skill in the art.   Several of the dependent claims recite further functionalities with zero or minimal further structure, and are rejected for the same reasons.
In respect to claim 3, “3D dots, wherein each dot provides hundreds of values” is completely indefinite.  The values are completely undefined, and it is thus unclear what type of “3D dot” is being claimed.  
In respect to claim 8, the scope of the claim is completely impossible to ascertain, particularly any structure capable of forming “forensic anti-counterfeiting feature”
Claims 7 and 11 are additionally rejected. The phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Due to the claim language, which is both extremely indefinite, with several different and varying functionalities with minimal actual structural recitation, and diverse, covering several different fields and technologies, a focused search on the inventive concept was extremely difficult.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-15, and 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repta (WO 2009/049562).
In respect to claims 1-2, 4-5, 7, 10-11, the claims are indefinite and unclear for the reasons stated above, however, Repta discloses a tag device comprising a plurality of different regions (tags) which are at least produced in a thin film (Figs. 1 & 6) [Furthermore, each individual tag includes different scales, with the diffractive elements naturally being of the nanometer range, and the larger elements being larger).  The tags include multiple 3D structures, including both diffractive micro-gratings (forming holographic text), printed elements (e.g. barcodes, “1..code”), and etched structures (forming further patterns and text), each is of different sizes and “displays a plurality of varying physical properties” (e.g. varying reflectively, color, light scattering, etc).  It is readily ascertained that the features span somewhere “in the order of nanometers to centimeters).
In respect to claim 8, the scope of the claim is impossible to ascertain, however, the plurality of regions of the structure of Repta is believed to be capable of functioning either individually or in concert as “covert”, “overt”, “forensic”, “power generation functionality”, and “ultra-covert” features.
In respect to claim 9, although product-by-process, Repta discloses that the regions are uniform but may be further modified by chemical process (etching).
In respect to claims 12-15, Repta does not disclose the particular detailed manufacture steps claimed, however, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In respect to claims 18-20, Repta does not disclose the particular claimed recitations, however, they are intended use recitations.

Claims 1, 3, and 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendels (US 2006/0196945)
The claims are indefinite and unclear for the reasons stated above, however, Mendels discloses a plurality of structures in the order of nanometers, which form “3D Dots” of a barcode (Fig. 2).  Although completely unclear, each dot may provide hundreds of different values (as just one example different values of reflectively based on the angle of reading).  The structures are formed on a thin film which may be silicon “semiconductor material” (Abstract).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Houha et al. (US 2010/0110514), Roellgen (DE 1984-7247), and Ryzi et al. (US 2004/0247874), disclose similar inventions (as best can be determined)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637